Citation Nr: 0018398	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-49 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
for recurrent right inguinal hernia.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1964 and from July 1978 to July 1992.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran moved and his 
claim was forwarded to the Board from the Los Angeles, 
California, RO.

The March 1994 rating decision, among other things, granted 
service connection for hypertension, evaluated as 10 percent 
disabling; recurrent right inguinal hernia, evaluated as 10 
percent disabling; and chronic sinusitis and allergic 
rhinitis, evaluated as noncompensably disabling.  In October 
1994, the veteran filed a notice of disagreement regarding 
the issues of increased evaluations for hypertension and 
recurrent right inguinal hernia.  A statement of the case was 
issued that month.  The veteran perfected an appeal regarding 
these issues in December 1994 by filing a VA Form 9, 
substantive appeal.  In his VA Form 9, the veteran also 
discussed his problems with sinusitis.  The RO construed the 
veteran's statements as a notice of disagreement on the issue 
of entitlement to a compensable evaluation for chronic 
sinusitis and allergic rhinitis.  The RO added this issue to 
a March 1995 supplemental statement of the case, the cover 
letter of which informed the veteran that he had to respond 
within 60 days to perfect his appeal with respect to any 
issue not included in a previous statement of the case (i.e. 
increased rating for sinusitis).  See 38 C.F.R. § 20.302(c).  
Since a timely substantive appeal was not received with 
regard to that issue, this decision will be limited to the 
issues noted on the preceding page.  A rating decision in 
March 1995 assigned an increased 20 percent evaluation for 
hypertension, retroactively effective from August 1, 1992, 
the day following separation from service.

This issue of entitlement to an initial rating in excess of 
20 percent for hypertension will be addressed in the Remand 
section following the Order section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
rating for right inguinal hernia has been obtained.

2.  The veteran complains of pain in the right inguinal area, 
without recurrence of an inguinal hernia since his most 
recent surgery in 1991.

3.  The veteran has a painful scar on the right abdomen as a 
result of the right inguinal herniorrhaphy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for recurrent right inguinal hernia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7338 (1999).  

2.  A separate 10 percent rating is warranted for a right 
abdominal postoperative scar as a result of the service-
connected recurrent right inguinal hernia.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (1999); Esteban v. Brown, 6 Vet.App. 259 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

A review of the service medical records shows that the 
veteran underwent a right inguinal herniorrhaphy in 1987, 
1989 and 1991.  In March 1992, he was seen with complaint of 
groin strain.  Objective evaluation revealed no obvious 
deformity; however, there was positive tenderness to 
palpation around the right side of the femoral artery.  He 
was seen for complaint of groin strain again in April 1992.  
Examination revealed full active range of motion with pain.  
There was no hernia.  A well-healed incision was noted.  
Discharge examination that month revealed bilateral inguinal 
pain.  The diagnosis was bilateral inguinal pain. 

In a March 1994 rating decision, the RO granted service 
connection for recurrent right inguinal hernia, evaluated as 
10 percent disabling from August 1, 1992.  

The veteran was afforded a VA examination on January 18, 
1995.  Medical history noted that he had problems with a 
right inguinal hernia and that three surgeries had been 
performed, the last being in 1991.  At that time, a mesh was 
placed to try to stabilize it; however, the veteran still 
continued to complain of pain in the right groin area.  He 
said he could not perform any lifting, and this seemed to be 
an ongoing problem.  Physical examination revealed right side 
surgical scarring right in the crease, in the femoral area of 
the thigh and the junction of the abdomen.  The scarring was 
about 4 inches, and appeared to be well-healed; however, the 
veteran reacted to the touch with an expression of pain.  The 
diagnosis was history of bilateral herniae, with multiple 
repairs on the right.  

On VA examination in November 1998, the veteran reported that 
he had constant pain located in the right inguinal region 
with radiation to the right testicle area.  He stated that he 
was unable to sit for a prolonged period of time and was 
unable to lift heavy objects.  He denied any pain on 
ambulation.  He reported that every time that he got a cold 
and coughed he would have more pain at that time.  The 
abdomen was normal on clinical evaluation.  Genital 
examination revealed no signs of hernia.  The diagnosis was 
right inguinal hernia.  The examiner noted that there was a 
scar which was non-disfiguring.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's right inguinal hernia is currently evaluated as 
10 percent disabling under Diagnostic Code 7338.  Under this 
code, a 10 percent evaluation is provided for an inguinal 
hernia which is post operative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is provided for an inguinal hernia which is small, post 
operative recurrent, or unoperated irremediable, not well 
supported by a truss, or not readily reducible.  Finally, a 
60 percent evaluation is warranted for an inguinal hernia 
which is large, post operative, recurrent, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 
7338.  

As noted above, service connection was granted for recurrent 
right inguinal hernia in March 1994; a 10 percent evaluation 
was assigned, effective from August 1, 1992, the day 
following the veteran's discharge from service.  As the 
veteran takes issue with the initial rating assigned when 
service connection was granted, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet.App. 119 (1999).

The relevant medical evidence shows that the veteran's 
service-connected right inguinal hernia is manifested 
primarily by complaints of pain, but there is no medical 
evidence since 1991 of a recurrent or unoperated irremediable 
hernia that is not supported by a truss or not readily 
reducible.  VA examinations in 1995 and 1998 showed no 
evidence of a hernia.  Thus, a rating in excess of 10 percent 
under Diagnostic Code 7338 is not indicated.  

The Board notes, however, that superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that different problems resulting from a 
single injury may warrant separate ratings when none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet.App. 259 (1994).  In the 
present case, the January 1995 VA examination noted painful 
postoperative scarring on objective demonstration.  As such, 
the Board finds that a separate 10 percent evaluation is 
warranted pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804.  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for recurrent right inguinal hernia.  The Board 
concludes, though, that a separate additional 10 percent 
evaluation is warranted for painful postoperative scarring.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
recurrent right inguinal hernia is denied.

A separate 10 percent rating for the right abdominal 
scarring, a residual of the right inguinal herniorrhaphy, is 
granted subject to the applicable laws and regulations 
concerning the payment of monetary benefits.


REMAND

As indicated earlier, service connection is presently in 
effect for hypertension, which has been assigned a 20 percent 
disability rating.  The veteran's service-connected 
disability is rated under Diagnostic Code 7101.  However, 
since the RO's last rating decision regarding this issue in 
March 1995, the schedular criteria for evaluation of the 
cardiovascular system were changed effective on January 12, 
1998.  The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
Moreover, when there is a change in the legal criteria for 
adjudicating a claim, the veteran must be provided full 
notice and have an opportunity to be heard at the RO so that 
prejudice does not result.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, the RO must now consider the veteran's claim 
under the criteria which are to his advantage. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for hypertension in 
recent years.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the severity of his service- 
connected hypertension. The claims folder 
should be made available to the examiner 
prior to the examination. The report of 
examination should include a detailed 
assessment of the severity of all 
manifestations of the veteran's service-
connected hypertension.

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the issue of an increased 
rating for hypertension.  The RO should 
specifically consider the veteran's claim 
for entitlement to an increased rating 
under the revised schedular criteria and 
the criteria formerly in effect 
pertaining to the evaluation of 
hypertension.  The RO should apply the 
regulatory criteria most favorable to the 
veteran.

If any benefit sought remains denied, the veteran should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

 



